Order so far as appealed from unanimously reversed on the law and on the facts, with $20 costs and disbursements to the appellant, and plaintiff’s cross motion to frame issues of fact to be tried by a jury is denied. By joining a cause of action to set aside and cancel a deed of record with one for partition *806of real property, the plaintiff lost her statutory right to a jury trial in the action for partition. Under the circumstances, the application to frame issues and for a jury trial was necessarily addressed to the discretion of the court (Civ. Prac. Act, § 430). Such an application must he made within 20 days after joinder of issue (Rules Civ. Prac., rule 157). The cross motion was not, therefore, timely served and “ the right to apply for a trial by jury is waived.” Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.